Citation Nr: 1808301	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-19 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from August 1953 to September 1973, including active service in the Republic of Vietnam and Korea. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In July 2017, the Board granted a petition to reopen the previously denied claim of service connection for PTSD and remanded the issue on the merits to the Agency of Original Jurisdiction (AOJ).  As the requested medical examination was obtained, additional records were sought and the claim was readjudicated in a supplemental statement of the case issued in December 2017, the Board finds the directives have been substantially complied with, and the matter again is before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran does not have PTSD; a currently diagnosed acquired psychiatric disorder was neither manifest in service or within the first post service year, nor is it otherwise shown to be related to service.  


CONCLUSION OF LAW

An acquired psychiatric disorder to include PTSD was not incurred in or aggravated by service and psychosis may not be presumed to have been incurred therein.  
38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served as a U.S. Army commissioned officer and retired at the rank of lieutenant colonel.  He was a qualified paratrooper and was awarded the Bronze Star Medal. 

The Veteran claims he has PTSD due to experiences in Vietnam.  He reported that he feared for his life while in Vietnam.  In a detailed September 2013 letter, he noted he was deployed to Vietnam from August 1966 to August 1967, and stationed at Saigon with the Military Assistance Command - Vietnam (MAC V).  During his tour in Vietnam, he worked as a "Weapons Employment Specialist (MOS:51203)".  He reports that he was in direct combat with the enemy and there were many horrific events including death and serious injury to friends, fellow comrades and others.  They lived under constant threat of enemy mortars, rockets and sniper fire and the base came under attack many times.  To this day, he still has frequent nightmares about what he experienced in Vietnam.  See Veteran's September 2013 VA 21-4138, Statement in Support of Claim.  As discussed below, the Veteran also reported during a 2012 VA examination that a crash landing in Korea during peacetime was a stressor.  

A.  Law

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).  

Service connection may also be granted for any disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychosis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307 (a), 3.309(a). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent cause.  38 C.F.R. § 3.303 (b).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304 (f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f) and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the DSM-IV/V).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(1).  See also 38 U.S.C.A. § 1154 (b) and 38 C.F.R. § 3.304 (d) (pertaining to combat Veterans).  A finding that the Veteran engaged in combat with the enemy, however, requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for a current disability is satisfied if the disability is shown at any time subsequent to filing the claim, even if not shown currently.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

B.  Facts and Analysis

The critical issue in this case is whether the Veteran has a current acquired psychiatric disorder, to include PTSD.  As explained herein, the preponderance of the evidence compels the conclusion that there is no such disability, and the claim must be denied for this reason.  

First, there is neither diagnosis of nor the assertion that the Veteran suffers from psychosis.  As such, presumptive service connection under 38 C.F.R. §§ 3.307 (a), 3.309(a), is not warranted.  

Further, it is not in dispute that the Veteran had no psychiatric disorder, and thus no chronic disease, in service.  His report of examination in May 1973 for retirement shows he had a normal psychiatric clinical evaluation and he denied depression or excessive worry and nervous trouble of any sort.  

VA psychiatric examination in July 2012 yielded a finding that the Veteran had neither PTSD nor any other mental disorder conforming to the DSM-IV criteria.  While the Veteran's service in Vietnam was noted, and considered by the examiner to be combat service, the stressor reported by the Veteran was the following:

While stationed in Korea in 1957, [the Veteran] reported being involved in a plane crash. He stated he was flying an O1 2-seater during a snow storm. He described losing direction, and trying to land in a sandbar. The plane flipped over, and he sustained minor injuries (ankle scratch). No one else was on board, and he suffered no loss of consciousness. He denied feeling afraid, helpless, or horrified.  

This stressor was noted to be adequate to support a diagnosis of PTSD, though unrelated to fear of hostile military or terrorist activity.  The Veteran only endorsed 2 of 17 symptoms of PTSD, and did not meet criteria for PTSD or any other mental health diagnosis.  

However, the Veteran's June 2013 report from a private psychologist to a non-accredited agent based on a single examination resulted in a PTSD diagnosis, and a GAF score of 49, indicating serious symptoms.  There is no indication that the private psychologist provided any on-going therapy.  Notwithstanding, the psychologist did not indicate whether or not they reviewed any portion of the service records or claims file, and did not provide a traditional nexus statement relating the Veteran's PTSD to specific verifiable circumstances in service.  Rather, it was noted that the Veteran had PTSD related to traumatic events in both Vietnam and Korea that he reported.  Specifically, racial discrimination, witnessing dead bodies while stationed near the morgue, as well as being constantly under threat of enemy mortars, rockets, and sniper fire were stressors listed in the examination, but were never verified through the appropriate records.  

Based on the above, and noting that the Veteran's DD Form 214 and Bronze Star Medal receipt indicated that he may have engaged in combat and or experienced a fear of hostile military or terrorist activity, neither of which theories of entitlement had been developed, the Board ordered a remand for development to include a VA examination.  

The Veteran underwent VA psychiatric in August 2017 by a contracted psychologist who reviewed the record and interviewed the Veteran.  The examiner noted that the Veteran has never received mental health services and does not appear to perceive that he has mental health issues.  The examiner found that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-5 criteria, nor does the Veteran have a mental disorder that conforms to DSM-5 criteria.  The stressor reported by the Veteran was that, while stationed in Saigon in 1966, he saw trucks coming in from the North.  They were filled with bodies that were being prepared for return to the U.S.  As he described this, he demonstrated psychomotor agitation, but did not demonstrate such agitation at any other point in the interview.  While this stressor was adequate to support the diagnosis of PTSD, and he had recurrent, involuntary intrusive and distressing memories of the traumatic event, he did not meet enough additional criteria to support a PTSD diagnosis.  The examiner's opinion summary was as follows:  

Vet was specifically asked about symptoms of PTSD, but repeatedly denied many of the symptoms. It is unclear why he reported those symptoms as part of a private evaluation, but not as part of the evaluation at the VA or with the current evaluation. It is noteworthy that the previous PTSD exam did include psychological testing, which did not reach cutoffs for PTSD diagnosis. Further, there was no evidence of exaggeration of symptoms with that testing. Consequently, that testing bears significant evidence that the vet was not having MH symptoms at that time. Further, vet currently denied any significant impact of his traumatic experience of seeing dead bodies while in Vietnam, despite repeated questioning. There is no doubt that the experiences described to the private evaluator would be traumatic. However, vet did not describe those experiences as this time and was directly asked about anything that was horrible that happened which he thinks or dreams of. I cannot determine why the veteran is presenting so differently to the private evaluator than to the previous VA examiner or me, without resorting to speculation.

The 2017 VA contracted opinion is highly probative of whether PTSD or any other psychiatric disorder is present.  It is found to be more probative than the opinion of the private psychologist, as it is based on a confirmed review of the entire record to include the conflicting opinion as well as interview of the Veteran with specific regard to stressors and current manifestations.  Moreover, it is well-supported and thoroughly explained, to include with reference to the 2012 psychological testing.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a particular independent medical expert's opinion for its reasons and bases where the expert has fairly considered the material evidence of record).  

Therefore, the Board adopts the 2017 VA opinion and finds no current valid disability of PTSD, i. e., diagnosis conforming to the DSM-IV/V.  Nor is there diagnosis of acquired psychiatric disability.  Most compelling is the fact that the 2017 examination included consideration of reported stressors and the 2013 private psychologist's report, along with the other evidence of record.  The 2017 VA examiner stated that there was no mental disorder diagnosis, PTSD or otherwise, to include none related to military service.  

While the Veteran has reported several seemingly conflicting stressor details throughout the course of this claim, the Board finds no reason to deem his responses on the 2017 VA examination invalid.  The examiner provided ample opportunity for him to relate his stressor details, and there is no indication that the Veteran did not understand the purpose of the examination or the need for candor.

As to the Veteran's lay statements, although the Board recognizes the Veteran's sincere belief in his PTSD claim, and indeed does not dispute that he had distressing experiences over the course of his 20 year career, the most competent medical evidence of record shows that the Veteran does not have PTSD nor any other acquired psychiatric disability, nor has he had any during any period of his appeal.  The Veteran is not competent to diagnose psychiatric disorder and his assertions are outweighed by the 2017 VA opinion evidence showing no PTSD or other acquired psychiatric disorder.  

C.  Conclusion

Based upon a review of the record, the preponderance of the evidence is against the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD.  Therefore, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefits sought on appeal are accordingly denied.  See 38 U.S.C. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Finally, neither the Veteran (nor his representative) raised issues with respect to VA's duty to notify or assist or presented other procedural arguments that were not addressed above.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  


ORDER

Service connection for an acquired psychiatric disorder to PTSD is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


